Citation Nr: 0520234	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected Meniere's syndrome with 
hearing loss, vertigo, and tinnitus.

2.  Entitlement to an increased rating for depression, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or by reason of being housebound.

4.  Entitlement to an effective date prior to June 16, 1997, 
for the grant of service connection for Meniere's syndrome 
with hearing loss, vertigo, and tinnitus.

5.  Entitlement to a rating in excess of 30 percent, prior to 
May 5, 2004, for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus.

6.  Entitlement to an effective date prior to May 5, 2004, 
for the grant of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 RO decision, which 
denied an increased rating for Meniere's syndrome, hearing 
loss, vertigo, and tinnitus, and on appeal of an October 2003 
RO decision, which granted service connection and assigned an 
initial 10 percent rating for depression associated with 
Meniere's syndrome, hearing loss, vertigo, and tinnitus, 
effective in August 2003.  The veteran appealed for higher 
ratings.

In a July 2004 decision, the Board denied an initial rating 
in excess of 10 percent for the veteran's service-connected 
depression.  The Board also remanded to the RO the issue of 
an increased rating for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus.  

Then in a November 2004 rating decision, the RO granted a 100 
percent rating for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus, effective May 5, 2004.  The RO also 
granted Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, effective May 5, 2004.  The 
veteran has now appealed that rating decision, claiming a 
rating in excess of 30 percent, prior to May 5, 2004, for 
Meniere's syndrome with hearing loss, vertigo, and tinnitus, 
as well as an effective date prior to May 5, 2004, for the 
grant of Chapter 35 educational benefits.  

This case also comes to the Board on appeal from a March 2005 
rating decision, which denied the following four claims:  
service connection for headaches, claimed as secondary to 
service-connected Meniere's syndrome with hearing loss, 
vertigo, and tinnitus; an increased rating for depression; 
SMC based on the need for regular aid and attendance of 
another person or by reason of being housebound; and an 
effective date prior to June 16, 1997, for the grant of 
service connection for Meniere's syndrome with hearing loss, 
vertigo, and tinnitus.

The issues of a rating in excess of 30 percent, prior to May 
5, 2004, for Meniere's syndrome with hearing loss, vertigo, 
and tinnitus, and of an effective date prior to May 5, 2004, 
for the grant of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran does not currently have a headache disability 
that had its onset during service or is otherwise related to 
service to include service-connected Meniere's syndrome with 
hearing loss, vertigo, and tinnitus.

3.  The veteran's service-connected depression is shown to be 
productive of total occupational and social impairment.  

4.  The veteran's service-connected disabilities consist of 
Meniere's syndrome with hearing loss, vertigo, and tinnitus, 
and of depression associated with Meniere's syndrome, both of 
which are separately evaluated as 100 percent disabling; 
there is no competent evidence of bilateral deafness and the 
service-connected conditions are not shown to be so disabling 
as to render him unable to care for his daily personal needs 
or protect himself from the hazards and dangers of daily 
living without care or assistance on a regular basis.  

5.  The veteran's initial claim of entitlement to service 
connection for Meniere's syndrome was received by the RO on 
June 9, 1997, and the RO thereafter granted service 
connection for Meniere's syndrome with hearing loss, vertigo, 
and tinnitus effective from June 16, 1997, which is one week 
later than the proper effective date.  


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated 
by service and did not proximately result from service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for the assignment of a 100 percent 
schedular rating for the service-connected depression have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).  

3.  The criteria for the assignment of SMC benefits based on 
a single service-connected disability rated as total and 
additional service-connected disability independently ratable 
at 60 percent, or by reason of being housebound, have been 
met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 
3.350(i) (2004).

4.  The criteria for the assignment of SMC benefits based on 
deafness of both ears have not been met.  38 U.S.C.A. §§ 
1114(k), 5107 (West 2002); 38 C.F.R. § 3.350(a) (2004).  

5.  The criteria for the assignment of SMC benefits based on 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 
38 C.F.R. §§ 3.350(b), 3.352(a) (2004).  

6.  The criteria for an effective date of June 9, 1997, and 
no earlier, for the grant of service connection for Meniere's 
syndrome with hearing loss, vertigo, and tinnitus, have been 
met.  38 U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the claim for an increased rating for 
service-connected depression, the Court has concluded that 
the VCAA was not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision with regard to the increased rating claim 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in March 2005, and, as explained 
herein below, strictly complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in December 2004, the 
RO advised the veteran of what was required to prevail on his 
claims, what specifically VA had done and would do to assist 
in the claims, and what information and evidence the veteran 
was expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any relevant information that he 
would like the RO to consider.  

Further, the veteran was provided with a copy of the rating 
decision dated in March 2005 setting forth the general 
requirements of applicable law pertaining to the claims on 
appeal, and was advised as to the nature of the evidence 
necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in April 
2005, which also contained the regulations promulgated in 
light of the VCAA and the United States Code cites relevant 
to the VCAA.  The statement of the case also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision and statement of the case, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  

In sum, through the VCAA notice, rating decision, and 
statement of the case - all taken together - the RO has 
sufficiently informed the veteran of the information or 
evidence needed to substantiate his claims and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's service medical 
records, as well as VA and private medical treatment records 
identified by him.  Further, VA has attempted to conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  It is noted, however, that 
the veteran failed to appear for scheduled VA examinations 
(in psychiatry, ear/nose/throat, and general medicine) in 
February 2005.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim of Secondary Service Connection for 
Headaches

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including organic disease of the nervous system, if 
manifest to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Initially, it is noted that in February 2005, the veteran was 
scheduled to appear for a VA examination, in part to assess 
the nature and etiology of any headaches.  However, he did 
not appear.  In that regard, the Board notes that the duty to 
assist the veteran is not a one-way street, and the veteran 
has failed to cooperate in the development of his claim.  
Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).  As the present claim essentially 
arises out of an initial claim for compensation, the Board 
proceeds to review and decide the claim based on the evidence 
that is of record consistent with 38 C.F.R. § 3.655. 

In a statement dated in May 1997, the veteran claimed that he 
had headaches related to his Meniere's syndrome.  Pertinent 
medical evidence of record shows that during service there 
were no complaints or diagnosis of headaches.  At the time of 
a medical evaluation by Platte Valley Medical Group, the 
veteran complained of frontal headaches, which he attributed 
to sinus problems.  There was no diagnosis of headaches made 
at that time.  During a complete physical examination in 
April 2003 by a private physician, S.H., M.D., the veteran 
affirmatively denied any headache.  In September 2003, the 
veteran was seen at the primary care clinic at VA (to be 
"established in the system").  On a review of systems at 
that time, relevant to "head history," there was no head 
trauma, headaches, or other difficulties noted.  On physical 
examination, the veteran was found to be normocephalic.  
There was no diagnosis of headaches made at that time.  The 
veteran has not submitted any medical evidence reflecting a 
current diagnosis of headaches, whether a disability in and 
of itself or one associated with the Meniere's syndrome, in 
support of his claim.  

After carefully considering all the medical records and 
contentions of the veteran, the Board finds that there is no 
current objective medical evidence of a headache disability.  
Further, the Board also finds that there is no competent 
evidence showing that the veteran currently has a chronic 
headache disability that can be related to service or to the 
service-incurred Meniere's syndrome.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The veteran's own assertion that he has headaches related to 
his service-connected Meniere's syndrome lacks probative 
value, because he is a lay person and not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of secondary service 
connection for headaches.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

II.  Merits of Claim for an Increased Rating for Depression

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

The veteran's service-connected depression associated with 
Meniere's syndrome is currently evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9433, for dysthymic disorder.  (The 
same criteria apply whether he is rated under Code 9433 or 
Code 9434, for major depressive disorder.)  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from depression under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9433.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, a 10 percent 
rating is warranted for a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran's depression is currently rated 10 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9433.  After reviewing the 
complete record, the Board finds that the medical evidence 
supports the assignment of a 100 percent schedular rating for 
depression.

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The Board observes that the current medical record is rather 
scant, and with respect to GAF scores, shows only a single 
assignment of 45 by a private examiner, based on a September 
2004 examination.  The GAF score represents a decrease over 
the course of the year.  As noted by the Board in its 
previous decision of July 2004, the previously assigned GAF 
score was 54 in August 2003, which was given incidentally by 
same private examiner.  Nevertheless, regarding the most 
recent examination, the examiner specifically observed that 
the veteran had deteriorated very quickly in the span of just 
one year.  The current score reflects the rapid progressive 
worsening of the veteran's depression.  In any event, the 
Board notes that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126.

The Board notes that the veteran was twice scheduled to 
appear for a VA examination in February 2005, to assess the 
current nature and severity of his service-connected 
psychiatric disorder.  He did not appear for those 
examinations.  Ordinarily, where a veteran fails to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  38 C.F.R. § 3.655.  In this case, upon 
notification of the VA examinations scheduled in February 
2005, the veteran's representative responded that the veteran 
was not refusing to attend the examinations.  Rather, he was 
not capable of attending and desired more appropriate 
arrangements be made.  The representative cited such reasons 
as the veteran's inability to drive unassisted (due to his 
service-connected Meniere's disease) the distance of 150 
miles to the scheduled examinations and the time of year 
(i.e., winter weather conditions) being unfavorable to his 
driving such a distance.  Given that the RO did not make any 
additional attempts to reschedule the veteran for an 
examination and that a current comprehensive private 
psychiatric evaluation is of record, the Board proceeds to 
consider the veteran's claim.  

After a review of the record, consisting principally of a 
psychiatric evaluation report dated in November 2004 by two 
psychologists, the Board finds that the veteran's psychiatric 
symptomatology was of such extent, severity, depth, and 
persistence as to have been productive of total occupational 
and social and impairment, thus warranting a 100 percent 
schedular rating under Code 9433.  

The record shows that the veteran underwent an examination by 
M.C., Ed.D., and B.B., Ed.D., in September 2004.  The first 
examiner noted that he previously evaluated the veteran 13 
months earlier and that the veteran currently revealed a 
"profound deterioration in his adherence to personal 
routines and daily habits."  Notably, he had "severely 
reduced adherence to his characteristic work ethic" and his 
formerly pleasant interaction with others with whom he had a 
close relationship was now "almost totally gone."  He had 
poor working habits and his general mood had "changed 
demonstrably."  The examiner further remarked that the 
veteran's affect and mood were decidedly depressed and that 
he was an extremely morose, if not lethargic, individual 
whose psychomotor movements were quite obviously 
deteriorated.  His general difficulty appeared to be 
amotivation.  He had extremely poor immediate recall.  The 
examiner felt that the veteran was decompensating into a 
dependent man who was doing virtually nothing to help 
himself.  The diagnoses were major depression, recurrent, 
moderate; and adjustment disorder with depression, severe.  
The assigned GAF score was 45.  The examiner opined that, for 
all practical purposes, the veteran was unemployable.  It was 
reported by the veteran's wife that the veteran was 
practically impossible to get up out of bed during the 
daytime.  The veteran's emotions were now seen to have 
interfered significantly with his general daily activities 
and work habits, and his social adaptation was seen as being 
severely impaired.      

The foregoing report clearly shows a worsening of the 
veteran's depression, with some symptoms such as significant 
memory difficulties and severe impairment in social 
adaptation.  Moreover, the GAF score of 45, in concert with 
the opinion of the veteran's unemployability due to his 
depression, certainly reflects that the veteran's impairment 
from depression is decidedly more severe than it was just one 
year prior to the evaluation.  In short, the severity of 
symptoms described at the time of the September 2004 
evaluation are reflective of the type and degree of symptoms 
that would justify a 100 percent rating under Code 9433.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).    

In sum, the Board finds that the evidence shows that the 
veteran's depression is 100 percent disabling.  

III.  Merits of Claim for SMC

In this case, the veteran claims entitlement to SMC based on 
the need for regular aid and attendance on account of his 
service-connected disabilities.
 
SMC at the aid and attendance rate is payable when the 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

It is not required that all of the enumerated factors in the 
provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance; such 
eligibility required at least one of the enumerated factors 
be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The 
particular personal function that the veteran was unable to 
perform should be considered in connection with his condition 
as a whole, and it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id.

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent, without resort to 
individual unemployability, and, in addition:  (1) has a 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his service-connected 
disabilities to his dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

SMC is also payable where the veteran has deafness of both 
ears, having absence of air and bone conduction.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran is currently service-connected for the following 
disabilities:  Meniere's syndrome with hearing loss, vertigo, 
and tinnitus (rated 100 percent disabling) and depression 
associated with Meniere's syndrome (rated 100 percent herein 
above).  Thus, he meets the criteria for SMC under 38 
U.S.C.A. § 1114(s), which is payable where the veteran has a 
single service-connected disability rated as 100 percent, as 
well as a service-connected disability independently ratable 
at 60 percent (or more), separate and distinct from the 100 
percent service-connected disability.  However, SMC on this 
account (i.e., total plus 60) is the lesser benefit as 
compared to SMC based on the need for regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l),(s) (West 2002).  
Therefore the issue of entitlement to SMC based on the need 
for regular aid and attendance will now be addressed.  

By virtue of his two service-connected disability ratings, 
the veteran has obvious significant impairment due to 
service-connected disabilities.  The issue presented in this 
case is whether the veteran requires regular aid and 
attendance of another person or has been rendered housebound 
due to his service-connected disabilities.

The medical evidence consists of VA and private medical 
records, showing that the veteran has two service-connected 
disabilities that contribute to considerable impairment.  
Nevertheless, there is no competent evidence to show that his 
service-connected disabilities render him unable to 
independently perform activities of daily living or render 
him permanently bedridden.  Significantly, the veteran has 
not contended such.  For example, an ear, nose, and throat 
physician, T.N., M.D., indicated in a May 2004 evaluation 
that the veteran had chronic disequilibrium and recurring 
episodes of vertigo related to Meniere's syndrome, and that 
he could no longer walk a straight line, which required him 
to modify his lifestyle.  Nonetheless, the physician noted 
that attacks of balance symptoms and vertigo caused the 
veteran to discontinue his activity to allow the symptoms to 
subside.  There is no evidence that his symptoms prevented 
him from performing activities of daily living or that he 
required the regular care or assistance of another to protect 
him from hazards or dangers in the daily environment.  Also, 
the evidence shows on a private psychiatric evaluation 
conducted in September 2004, that the veteran still attended 
church, although he went when there were less people to avoid 
social contact.  He was able to walk, despite his frequently 
dizziness with vertigo.  While it was noted that he was very 
difficult to get up out of bed during the daytime, he was 
reported to have severe problems with sleep (insomnia).  
There was no indication that remaining in bed was a medical 
requirement.  Further, there was no indication that mental 
incapacity required care and assistance on a regular basis.  
While the veteran's wife accompanied him to the September 
2004 evaluation, for the reason that she did not trust the 
veteran to remember where he was going (he was found to have 
poor memory) and to remain awake in the car, the examiner 
found that the veteran's sensorium was still "operating 
adequately" and he was oriented in all spheres.  It was 
noted too that he went into his barber shop to work up to two 
to three hours at a time.  In short, there is no competent 
evidence that any of the factors for aid and attendance is 
present.  

Accordingly, the Board concludes that the veteran has not met 
the criteria for the award of SMC benefits based on a need 
for regular aid and attendance of another person.  

Furthermore, the Board finds that there is no competent 
medical evidence that the veteran has bilateral deafness, for 
an award of SMC benefits based on deafness of both ears.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  His service-
connected Meniere's syndrome is manifested by hearing loss.  
He did not appear for a VA examination scheduled in February 
2005, to assess his service-connected disability.  As noted 
previously, the duty to assist the veteran is not a one-way 
street, and the veteran has failed to cooperate in the 
development of his claim.  Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  At any 
rate, there is no clinical evidence of bilateral deafness, 
and, significantly, the veteran has not contended such.  At 
the time of a VA audiologic examination in November 1999, the 
veteran had left ear deafness, according to VA rating 
criteria (38 C.F.R. §§ 4.85, 4.86), but he had a good speech 
recognition score (96 percent) in the right ear.  A private 
examination report dated in May 2004 from T.N., M.D., 
indicates that the veteran had complete hearing loss in the 
left ear but only increased difficulty with hearing in the 
right ear, particularly with background noise.  Without 
medical evidence of deafness in the right ear, according to 
VA rating criteria, the Board concludes that the veteran has 
not met the criteria for SMC benefits based on deafness in 
both ears.  

As the preponderance of the evidence is against the veteran's 
claim for SMC based on the need for the regular aid and 
attendance of another person and based on deafness of both 
ears, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  On the other hand, his 
claim for SMC based on a single service-connected disability 
rated as total and additional service-connected disability 
independently ratable at 60 percent is warranted.  

IV.  Merits of Claim for Earlier Effective Date for Grant of 
Service Connection for Meniere's Syndrome

The veteran claims that the grant of service connection for 
Meniere's syndrome should be made effective prior to June 16, 
1997, the date that the RO assigned.  His representative, on 
his behalf, specifically contends that he is entitled to a 
retroactive effective date in September 1993 when he 
submitted an informal claim to which the VA failed to 
respond, thus leaving said claim pending from that date.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400, 
(b)(2) (2004).  

The veteran was separated from active duty in September 1970.  
The claims file shows his initial claim for disability 
compensation was received by the RO on in July 1980.  The 
file discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  
Thus, the effective date cannot be the day following 
separation from active service or within one year after 
separation from service.  The effective date in this case 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  

After a careful review of the record, the Board finds that 
the actual date of receipt of a claim for service connection 
for "Meniere's" syndrome is June 9, 1997, not June 16, 
1997, as assigned by the RO.  It is further held that prior 
to June 9, 1997, VA has no record of the veteran's intent to 
file a claim specifically for service connection for 
"Meniere's" syndrome, as opposed to hearing loss, as will 
be discussed below.  

An exposition of the factual background shows this case to be 
a complex one.  In July 1980, the veteran filed an initial 
claim of service connection for "hearing loss with 
accompanying dizziness."  Received with the claim was a 
private medical treatment report, dated in June 1980, 
indicating that the veteran had complaints of vertigo and 
hearing loss with associated tinnitus and that his disorder 
dated back to the time of his military service.  By letter in 
August 1980, the RO notified the veteran of the denial of his 
claim for hearing loss or dizziness, on the basis that the 
records did not show treatment for his condition during 
service.  He was given notice of his appellate rights but did 
not appeal.  At about this same time, however, additional 
private medical records were received showing treatment for 
tinnitus, hearing loss, and vertiginous symptoms beginning in 
June 1979.  It was also shown that his symptoms had improved 
since he had had surgery (left endolymphatic sac 
decompression) in April 1980.  The impression on one record 
dated in June 1980 was Meniere's syndrome in remission.  The 
veteran also underwent a VA audiology examination in August 
1980, which showed hearing loss in the left ear, under VA 
criteria.  It appears that the RO received some of these 
additional private and VA records after it issued its denial 
letter in August 1980, but it did not readjudicate the 
veteran's claim at that time.  

In September 1993, the veteran submitted a statement 
indicating that he would like to reopen his claim for service 
connection for "hearing loss."  He also submitted medical 
release forms for the VA to obtain private medical records on 
his behalf.  The medical records obtained by the RO included 
records of surgery in April 1980 and January 1982, both for 
Meniere's disease.  In a February 1994 rating decision, the 
RO considered this evidence and denied the veteran's claim of 
service connection for hearing loss, on the basis that the 
record did not show that hearing loss was incurred during 
service or within the one-year presumptive period following 
discharge.  The veteran was notified of this decision and of 
his appellate rights, but he did not appeal.  In November 
1994, the veteran submitted a statement indicating that he 
would like to reopen his claim for service connection for 
"hearing loss."  He enclosed a statement from a private 
physician, which was dated in September 1994, indicating that 
the veteran had a history of Meniere's syndrome with a 
current primary difficulty of hearing loss and that the 
hearing imbalance disturbance was attributable to Meniere's 
syndrome.  The physician suspected the condition had its 
onset during the veteran's service.  In a February 1995 
rating decision, the RO considered this evidence and denied 
the veteran's claim of service connection for hearing loss, 
on the basis that the earliest medical evidence of an ear 
problem was in 1979 and that service medical records did not 
show any complaints or findings of any type of ear problem.  
The veteran was notified of this decision and of his 
appellate rights, but he did not appeal.  

In April 1996, the veteran submitted a statement indicating 
that he would like to reopen his claim for service connection 
for "hearing loss."  He enclosed private medical treatment 
records that were previously considered by the RO.  In a May 
1996 rating decision, the RO denied the veteran's claim of 
service connection for hearing loss on the basis that new and 
material evidence had not been received to reopen the claim.  
In July 1996, the veteran submitted a statement indicating 
that he was enclosing new and material evidence to reopen his 
claim.  He argued that his hearing loss had its onset during 
service, as noted by the medical evidence.  He enclosed a 
medical statement, dated in April 1995, from a private 
physician who indicated that the veteran was seen in April 
1974 and May 1974 with complaints of ringing in his ears, 
which had been present for a long time, and also vertigo.  
The veteran also submitted a statement, dated in June 1980, 
which the RO had previously received in June 1980.  In an 
October 1996 rating decision, the RO denied the veteran's 
claim of service connection for hearing loss on the basis 
that new and material evidence had not been received to 
reopen the claim.  

In a November 1996 statement, the veteran disagreed with the 
RO's October 1996 denial of his claim, stating that noise 
exposure in service affected his hearing and that statements 
of his doctor (which were dated in 1980 and had in fact 
previously been considered by the RO) had not been "used" 
in previous decisions.  The RO issued the veteran a statement 
of the case in February 1997.  In an April 1997 statement, 
the veteran requested "an extension of time on my appeal" 
to obtain new and material evidence for the hearing loss 
claim.  In a statement dated in May 1997 and evidently 
received (along with other documents to include 30 pages of 
medical records) on June 9, 1997, the veteran indicated that 
he would like to reopen his claim of service connection for 
"hearing loss" based on new and material evidence.  He 
added that he would also like to "amend" his claim to 
include service connection for tinnitus, Meniere's disease, 
and "all related disabilities associated with Meniere's 
disease."  He also noted that he wanted to file for 
"vertigo as a secondary condition to Meniere's disease."  
In a January 2000 rating decision, the RO granted service 
connection for Meniere's syndrome with hearing loss, vertigo 
and tinnitus, effective June 16, 1997.  In a January 2005 
rating decision, the RO granted service connection for 
hearing loss, effective April 23, 1996 to June 16, 1997.  

It is the veteran's contention, as expressed through his 
representative most clearly in a March 2000 statement, that 
an effective date of September 1993 for the grant of service 
connection for Meniere's syndrome was in order.  He argued 
that it was in September 1993 that the veteran submitted a 
"form" expressing his intent to reopen a claim of service 
connection for hearing loss.  In connection with such claim, 
private medical records, dated in the early 1980s were 
subsequently received, showing, among other things, that the 
veteran had continuous complaints of vertigo and hearing 
loss, which were symptomatic of Meniere's syndrome, and that 
such symptoms dated back to the veteran's period of military 
service.  Following an RO rating decision in February 1994, 
which denied service connection for hearing loss, the veteran 
again reopened his claim with another private medical 
statement relating the veteran's Meniere's syndrome to 
service.  The veteran's representative stated that it was not 
until the veteran filed a statement, dated in May 1997, 
wherein he expressed his desire to amend his claim to include 
Meniere's syndrome, that the RO finally addressed his claim 
for Meniere's syndrome.  He argued that the veteran had in 
fact filed an informal claim for service connection for 
Meniere's syndrome as early as September 1993, at which time 
VA failed to recognize it as such, and so the effective date 
of the award of service connection for Meniere's syndrome 
should be retroactive to September 1993.  

The Board acknowledges the representative's claim that a 
September 1993 statement should be considered an informal 
claim for service connection for Meniere's syndrome.  
However, at no time earlier than June 9, 1997, when he 
amended his claim to include Meniere's syndrome, had the 
veteran expressed an intent to file a claim for benefits in 
relation to Meniere's syndrome.  It is noted that, although 
any communication or action indicating an intent to apply for 
one or more benefits administered by VA "may be considered an 
informal claim," (see 38 C.F.R. § 3.155(a)), even an informal 
claim for VA benefits must identify the benefit sought.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Thus, despite 
his submissions of medical evidence in the early to mid 1990s 
showing treatment for Meniere's syndrome in connection with 
hearing loss problems, the veteran repeatedly noted in all 
his statements accompanying the medical records only that his 
desire was to file a claim for service connection for 
"hearing loss."  In that regard, it is further noted that 
"the mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the veteran" to 
seek service connection for a condition.  Id. at 135.  The 
United States Court of Appeals for Veterans Claims (Court) 
has also emphasized that "[t]he effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection [between a 
claimed disorder and a service-connected disorder] but on the 
date that the application upon which service connection was 
virtually awarded was filed with VA.  Furthermore, because 
the appellant had not been granted service connection for his 
[disorder], the mere receipt of medical records cannot be 
construed as an informal claim."  Lalonde v. West, 12 Vet. 
App. 377, 382 (1992).

In its rating decisions dated in the 1990s, the RO did indeed 
reference treatment for Meniere's syndrome, along with 
hearing loss, as shown by the veteran's medical records.  
However, the RO repeatedly denied the veteran's application 
relevant to hearing loss only, which was the disability for 
which the veteran made specific claims.  Moreover, on each 
occasion that the RO notified the veteran of its denial of 
his claim for service connection for hearing loss, the 
veteran never responded to the effect that the RO had failed 
to address a claim for Meniere's syndrome.  Even in 
connection with the instant appeal, the veteran has not made 
specific allegations of clear and unmistakable error in those 
prior final rating decisions, on the ground that VA failed to 
recognize a certain claim for benefits.  Further, with each 
successive claim filed in the 1990s prior to June 1997 that 
referenced only hearing loss, it was reasonable for the RO to 
believe that it was processing the veteran's applications in 
a proper manner and with a proper scope.  While the veteran's 
submissions must be interpreted broadly, the Court in 
Brannon, supra, noted that the Board is not required to 
conjure up issues that were not raised by the appellant.  
While an appellant must have asserted the claim expressly or 
impliedly (see Isenbart v. Brown, 7 Vet. App. 537, 540-541 
(1995)), the Court has further held that VA is not held to a 
standard of prognostication when determining what issues are 
presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; 
Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be 
some indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue".)  While these cases involve the Board, not an RO, it 
is clear that the reasoning employed by the Court applies to 
all levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).

Thus, as to whether statements and medical records showing 
treatment for Meniere's syndrome as early as 1980 may be 
considered claims for Meniere's syndrome prior to June 1997, 
the Board finds that the veteran's contention fails.  There 
was and is no obligation on the part of VA to infer a claim 
of service connection for Meniere's syndrome in retrospect, 
particularly when the veteran's medical record submissions 
were accompanied by his explicit statements of his intent to 
file only a claim relevant to hearing loss.  It was incumbent 
on the veteran in this case to identify the benefit sought - 
i.e., Meniere's syndrome - if not in so many words then at 
least to such degree that RO personnel could reasonably 
conclude that a claim existed.  The Board finds that he had 
not done so prior to June 1997.  VA has a duty to develop 
fully and sympathetically a veteran's claim to its optimum, 
and VA is required to determine all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Moody v. Principi, 360 F.3d 1306 (Fed.Cir. 2004); Szemraj v. 
Principi, 357 F.3d 1370 (Fed.Cir. 2004); Bingham v. Principi, 
18 Vet.App. 470 (2004); see also Roberson v. Principi, 251 
F.3d 1378 (Fed.Cir. 2001).  Where such a review "reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue of the 
claimant's entitlement to such a benefit or, if appropriate, 
to remand the issue to the RO for development and 
adjudication of the issue." Suttmann v. Brown, 5 Vet.App. 
127, 132 (1993).  As noted, the Board in this case finds that 
the numerous explicit claims of service connection for 
"hearing loss," when also accompanied by medical evidence 
showing a diagnosis of Meniere's syndrome, does not 
necessarily lead one to a reasonable conclusion that a claim 
of service connection for Meniere's syndrome was likewise 
being sought.  See Bonner v. Nicholson, No.02-742 (U.S. Vet. 
App. June 17, 2005) (holding that the evidence did not 
support the appellant's assertion that she was entitled to an 
earlier effective date pursuant to 38 C.F.R. § 3.313 on the 
basis that her original claim for the cause of the veteran's 
death due to "cancer" necessarily included a claim for non-
Hodgkin's lymphoma).   

It is acknowledged that the veteran's July 1980 claim for 
service connection included "dizziness."  That claim was 
denied by letter in August 1980, and as he did not appeal the 
determination it is considered final and binding, in the 
absence of clear and unmistakable error, and not subject to 
reopening, except when new and material evidence has been 
received.  38 U.S.C.A. § 4005(b), (c) (West 1976); 38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
19.118, 19.129 (1980); 38 C.F.R. §§ 20.201, 20.302 (2004).  
In this case, the veteran has made no allegations of clear 
and unmistakable error in a prior RO decision.  Thus, and 
assuming that dizziness may be considered - in the broadest 
interpretation - a claim for service connection for Meniere's 
syndrome, the effective date for service connection for 
Meniere's syndrome based on a reopened claim cannot be the 
date of receipt of any claim that was previously and finally 
denied.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.")  Accordingly, the 
effective date of the veteran's award of Meniere's syndrome 
may not be in July 1980, or at any time thereafter until the 
RO received the veteran's amended claim for Meniere's 
syndrome in June 1997.  In the intervening period, while the 
veteran made repeated attempts to reopen his claim for 
service connection for "hearing loss," he never expressed 
an intent to also reopen his claim for service connection for 
dizziness as related to Meniere's syndrome.  

In light of the foregoing, the Board concludes that because 
the veteran submitted a claim for service connection more 
than a year after discharge from service, and because the 
receipt of his claim for service connection for Meniere's 
syndrome was after the date entitlement arose, the proper 
effective date of the grant of service connection for 
Meniere's syndrome is the date of receipt of his service 
connection claim.  See 38 C.F.R. § 3.400(b)(2)(i).  The 
probative evidence of record demonstrates that his claim was 
initially received by the RO on June 9, 1997.  Accordingly, 
an effective date of June 9, 1997 and no earlier is in order, 
and to that extent only the veteran's claim is granted.


ORDER

Service connection for headaches, claimed as secondary to 
service-connected Meniere's syndrome with hearing loss, 
vertigo, and tinnitus, is denied.

A 100 percent rating for depression is granted.  

Special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
housebound is denied.

To the extent that an effective date of June 9, 1997, for the 
grant of service connection for Meniere's syndrome with 
hearing loss, vertigo, and tinnitus, is in order, the 
veteran's appeal is granted.


REMAND

With regard to the issue of a rating in excess of 30 percent, 
prior to May 5, 2004, for Meniere's syndrome with hearing 
loss, vertigo, and tinnitus, and to the issue of an effective 
date prior to May 5, 2004, for the grant of Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, the Board finds that additional development is 
warranted.  In particular, remand is in order to obtain a 
medical opinion relevant to the severity of the Meniere's 
syndrome prior to May 2004.

First, as to the Meniere's syndrome rating claim, the veteran 
claims that a rating in excess of 30 percent is warranted 
prior to May 5, 2004, as shown by medical evidence.  In order 
to satisfy the criteria for a 60 percent rating for Meniere's 
syndrome, there must be hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted where there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6205.  

A preliminary review of the medical record indicates that 
there is some ambiguity as to whether or not there is 
clinical evidence of cerebellar gait prior to May 5, 2004.  
The Board finds that a medical opinion addressing the matter 
is necessary in order to properly evaluate the veteran 
according to the rating criteria.  

Second, as to the veteran's claim of an effective date prior 
to May 5, 2004, for the grant of Dependents' Educational 
Assistance under Chapter 35, the Board notes that the 
resolution of the veteran's claim of a rating in excess of 30 
percent, prior to May 5, 2004, for Meniere's syndrome may 
impact this claim.  In order to be eligible for educational 
assistance under Chapter 35, the veteran must, as a pre-
condition, be found to have a permanent total service-
connected disability.  38 C.F.R. § 3.807.  The Board 
therefore finds that this claim is inextricably intertwined 
with the claim for a rating in excess of 30 percent, prior to 
May 5, 2004, for Meniere's syndrome, which is currently being 
remanded.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  As these claims should be considered together, a 
decision by the Board on this claim at this juncture would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
appropriate VA examiner to review the 
veteran's claims folder in order to 
determine the nature and severity of the 
service-connected Meniere's syndrome with 
hearing loss, vertigo, and tinnitus, 
prior to May 5, 2004.  Specifically, the 
examiner should comment as to the 
presence or absence of cerebellar gait 
prior to May 5, 2004.  If found prior to 
May 5, 2004, the examiner is further 
requested to identify in the record the 
initial clinical evidence of the 
veteran's cerebellar gait and to address 
the frequency of such cerebellar gait.  
To that end, the Board observes that the 
record reflects that prior to May 2004 
the veteran's Meniere's syndrome has been 
treated by a number of private doctors, 
to include E. S., M.D., S. H., M.D., and 
T. N., M.D., all of whose treatment 
records are contained in the claims 
folder and whose records should be 
included in the examiner's review.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be furnished 
a supplemental statement of the case and 
should be given the appropriate period of 
time to respond to the supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


